Exhibit 10.1

$500,000,000

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 30, 2007

among

CONSUMERS ENERGY COMPANY,
as the Borrower,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

BARCLAYS BANK PLC,
as Syndication Agent,

and

CITIBANK, N.A.,
UNION BANK OF CALIFORNIA, N.A.
and
WACHOVIA BANK, N.A.,
as Co-Documentation Agents

=================================================================

J.P. MORGAN SECURITIES INC.

and

BARCLAYS CAPITAL

Co-Lead Arrangers and Joint Book Runners

=================================================================

1

                  ARTICLE I           DEFINITIONS
    1  
1.1
  Definitions
    1  
1.2
  Interpretation
    12  
1.3
  Accounting Terms
    12   ARTICLE II           THE ADVANCES
    13  
2.1
  Commitment
    13  
2.2
  Repayment
    13  
2.3
  Ratable Loans
    13  
2.4
  Types of Advances
    13  
2.5
  Fees and Changes in Commitments
    13  
2.6
  Minimum Amount of Advances
    15  
2.7
  Optional Principal Payments
    15  
2.8
  Method of Selecting Types and Interest Periods for New Advances
    15  
2.9
  Conversion and Continuation of Outstanding Advances
    16  
2.10
  Interest Rates, Interest Payment Dates
    16  
2.11
  Rate after Maturity
    17  
2.12
  Method of Payment
    17  
2.13
  Bonds; Record-keeping; Telephonic Notices
    17  
2.14
  Lending Installations
    18  
2.15
  Non-Receipt of Funds by the Agent
    18   ARTICLE III           LETTER OF CREDIT FACILITY
    18  
3.1
  Issuance
    19  
3.2
  Participations
    19  
3.3
  Notice
    19  
3.4
  LC Fees
    19  
3.5
  Administration; Reimbursement by Banks
    20  
3.6
  Reimbursement by Company
    20  
3.7
  Obligations Absolute
    21  
3.8
  Actions of LC Issuers
    21  
3.9
  Indemnification
    21  
3.10
  Banks’ Indemnification
    22  
3.11
  Rights as a Bank
    22   ARTICLE IV           CHANGE IN CIRCUMSTANCES
    22  
4.1
  Yield Protection
    22  
4.2
  Replacement Bank
    24  
4.3
  Availability of Eurodollar Rate Loans
    24  
4.4
  Funding Indemnification
    24  
4.5
  Taxes
    26  
4.6
  Bank Certificates, Survival of Indemnity
    27   ARTICLE V           REPRESENTATIONS AND WARRANTIES
    28  
5.1
  Incorporation and Good Standing
    28  
5.2
  Corporate Power and Authority: No Conflicts
    28  
5.3
  Governmental Approvals
    28  
5.4
  Legally Enforceable Agreements
    28  
5.5
  Financial Statements
    28  
5.6
  Litigation
    29  
5.7
  Margin Stock
    29  
5.8
  ERISA
    29  
5.9
  Insurance
    29  
5.10
  Taxes
    29  
5.11
  Investment Company Act
    29  
5.12
  Bonds
    29  
5.13
  Disclosure
    29  
5.14
  OFAC
    30   ARTICLE VI           AFFIRMATIVE COVENANTS
    30  
6.1
  Payment of Taxes, Etc
    30  
6.2
  Maintenance of Insurance
    30  
6.3
  Preservation of Corporate Existence, Etc
    30  
6.4
  Compliance with Laws, Etc
    30  
6.5
  Visitation Rights
    30  
6.6
  Keeping of Books
    30  
6.7
  Reporting Requirements
    31  
6.8
  Use of Proceeds
    32  
6.9
  Maintenance of Properties, Etc
    32  
6.10
  Bonds
    33   ARTICLE VII           NEGATIVE COVENANTS
    33  
7.1
  Liens
    33  
7.2
  Sale of Assets
    34  
7.3
  Mergers, Etc
    34  
7.4
  Compliance with ERISA
    34  
7.5
  Change in Nature of Business
    35  
7.6
  Off-Balance Sheet Liabilities
    35  
7.7
  Transactions with Affiliates
    35   ARTICLE VIII           FINANCIAL COVENANT
    35   ARTICLE IX           EVENTS OF DEFAULT
    35  
9.1
  Events of Default
    35  
9.2
  Remedies
    37   ARTICLE X           WAIVERS, AMENDMENTS AND REMEDIES
    38  
10.1
  Amendments
    38  
10.2
  Preservation of Rights
    39   ARTICLE XI CONDITIONS PRECEDENT
    39  
11.1
  Initial Credit Extension
    39  
11.2
  Each Credit Extension
    40   ARTICLE XII           GENERAL PROVISIONS
    40  
12.1
  Successors and Assigns
    41  
12.2
  Survival of Representations
    42  
12.3
  Governmental Regulation
    42  
12.4
  Taxes
    43  
12.5
  Choice of Law
    43  
12.6
  Headings
    43  
12.7
  Entire Agreement
    43  
12.8
  Expenses; Indemnification
    43  
12.9
  Severability of Provisions
    44  
12.10
  Setoff
    44  
12.11
  Ratable Payments
    44  
12.12
  Nonliability
    44  
12.13
  Other Agents
    45  
12.14
  USA Patriot Act
    45  
12.15
  Electronic Delivery
    45   ARTICLE XIII           THE AGENT
    47  
13.1
  Appointment
    47  
13.2
  Powers
    47  
13.3
  General Immunity
    47  
13.4
  No Responsibility for Loans, Recitals, Etc
    47  
13.5
  Action on Instructions of Banks
    47  
13.6
  Employment of Agents and Counsel
    47  
13.7
  Reliance on Documents; Counsel
    47  
13.8
  Agent’s Reimbursement and Indemnification
    48  
13.9
  Rights as a Bank
    48  
13.10
  Bank Credit Decision
    48  
13.11
  Successor Agent
    49  
13.12
  Agent and Arranger Fees
    49   ARTICLE XIV           NOTICES
    49  
14.1
  Giving Notice
    49  
14.2
  Change of Address
    50   ARTICLE XV           TERMINATION OF PRIOR AGREEMENT
    50   ARTICLE XVI           COUNTERPARTS
    50   ARTICLE XVII           RELEASE OF BONDS
    50  

2

SCHEDULES

     
Schedule 1
  Pricing Schedule
 
   
Schedule 2
  Commitment Schedule
 
   
Schedule 3
  Existing Facility LC Schedule

EXHIBITS

     
Exhibit A
  Form of Supplemental Indenture
 
   
Exhibit B-1
  Required Opinions from James E. Brunner, Esq.
 
   
Exhibit B-2
  Required Opinion from Miller, Canfield, Paddock and Stone, P.L.C.
 
   
Exhibit C
  Form of Compliance Certificate
 
   
Exhibit D
  Form of Assignment and Assumption Agreement
 
   
Exhibit E
  Terms of Subordination (Junior Subordinated Debt)
 
   
Exhibit F
  Terms of Subordination (Guaranty of Hybrid Equity
Securities/Hybrid Preferred Securities)
 
   
Exhibit G
  Form of Bond Delivery Agreement
 
   
Exhibit H
  Form of Increase Request

3

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amended and Restated Credit Agreement, dated as of March 30, 2007,
is among Consumers Energy Company, a Michigan corporation (the “Company”), the
financial institutions listed on the signature pages hereof (together with their
respective successors and assigns, the “Banks”) and JPMorgan Chase Bank, N.A., a
national banking association, as Agent and as an LC Issuer.

W I T N E S S E T H:

WHEREAS, the Company has requested, and the Banks have agreed to enter into, a
credit facility in an aggregate amount of $500,000,000;

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement:

“Accounting Changes” — see Section 1.3.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.

“Advance” means a group of Loans made by the Banks hereunder of the same Type,
made, converted or continued on the same day and, in the case of Eurodollar Rate
Loans, having the same Interest Period.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means JPMorgan Chase Bank, N.A. in its capacity as administrative agent
for the Banks pursuant to Article XIII, and not in its individual capacity as a
Bank, and any successor Agent appointed pursuant to Article XIII.

“Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as amended
from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds
Effective Rate for such day plus 1/2% per annum.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in Schedule 1.

“Arrangers” — see Section 13.12.

“Assignment Agreement” — see Section 12.1(e).

“Available Aggregate Commitment” means, at any time, the Available Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Available Commitment” means, at any time, the lesser of (i) the Aggregate
Commitment and (ii) the face amount of the Bonds.

“Banks” — see the preamble.

“Base Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the per annum interest rate determined by the offered
rate per annum at which deposits in U.S. dollars, for a period equal or
comparable to such Interest Period, appears on page 3750 (or any successor page)
of the Dow Jones Market Service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, or in the event such offered
rate is not available from the Dow Jones Market Service page, the rate offered
on deposits in U.S. dollars, for a period equal or comparable to such Interest
Period, by JPMorgan’s London Office to prime banks in the London interbank
market at approximately 11:00 a.m. (London time), two Business Days prior to the
first day of such Interest Period, and in an amount substantially equal to the
amount of JPMorgan’s relevant Eurodollar Rate Loan for such Interest Period.

“Bond Delivery Agreement” means a bond delivery agreement whereby the Agent
(x) acknowledges delivery of the Bonds and (y) agrees to hold the Bonds for the
benefit of the Banks and to distribute all payments made by the Company on
account thereof to the Banks, substantially in the form of Exhibit G.

“Bonds” means a series of interest-bearing First Mortgage Bonds created under
the Supplemental Indenture issued in favor of, and in form and substance
satisfactory to, the Agent.

“Borrowing Date” means a date on which a Credit Extension is made hereunder.

“Borrowing Notice” — see Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.

“Capital Lease” means any lease which has been or would be capitalized on the
books of the lessee in accordance with GAAP.

“CMS” means CMS Energy Corporation, a Michigan corporation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Shortfall Amount” — see Section 9.2.

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to,
and participate in Facility LCs issued upon the application of, the Company in
an aggregate amount not exceeding the amount set forth on Schedule 2 or as set
forth in any Assignment Agreement that has become effective pursuant to
Section 12.1, as such amount may be modified from time to time.

“Commitment Fee” — see Section 2.5.

“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Unused Commitment as set forth in
Schedule 1.

“Company” — see the preamble.

“Consolidated Subsidiary” means any Subsidiary the accounts of which are or are
required to be consolidated with the accounts of the Company in accordance with
GAAP.

“Credit Documents” means this Agreement, the Facility LC Applications, the
Supplemental Indenture, any promissory note issued pursuant to Section 2.13 and
the Bonds.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) all liabilities arising from any accumulated funding deficiency
(as defined in Section 412(a) of the Code) for a Plan, (d) all liabilities
arising in connection with any withdrawal liability under ERISA to any
Multiemployer Plan, (e) all obligations of such Person arising under acceptance
facilities, (f) all obligations of such Person as lessee under Capital Leases,
(g) all obligations of such Person arising under any interest rate swap, “cap”,
“collar” or other hedging agreement; provided that for purposes of the
calculation of Debt for this clause (g) only, the actual amount of Debt of such
Person shall be determined on a net basis to the extent such agreements permit
such amounts to be calculated on a net basis, and (h) all guaranties,
endorsements (other than for collection in the ordinary course of business) and
other contingent obligations of such Person to assure a creditor against loss
(whether by the purchase of goods or services, the provision of funds for
payment, the supply of funds to invest in any Person or otherwise) in respect of
indebtedness or obligations of any other Person of the kinds referred to in
clauses (a) through (g) above.

“Default” means an event which but for the giving of notice or lapse of time, or
both, would constitute an Event of Default.

“Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the release or threatened release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Company or is under common control (within the
meaning of Section 414(c) of the Code) with the Company.

“Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, an interest rate per annum equal to the sum of (i) the quotient
obtained by dividing (a) the Base Eurodollar Rate applicable to such Interest
Period by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period, plus (ii) the Applicable Margin.

“Eurodollar Rate Loan” means a Loan which bears interest by reference to the
Eurodollar Rate.

“Event of Default” means an event described in Article IX.

“Excluded Taxes” means, in the case of each Bank, LC Issuer or applicable
Lending Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Bank, such LC Issuer or the Agent is incorporated or organized or (ii) the
jurisdiction in which the Agent’s, such LC Issuer’s or such Bank’s principal
executive office or such Bank’s or such LC Issuer’s applicable Lending
Installation is located.

“Existing Facility LC” means each letter of credit issued under the Prior
Agreement that is listed on Schedule 3.

“Facility LC” — see Section 3.1. The term “Facility LC” includes each Existing
Facility LC.

“Facility LC Application” — see Section 3.3.

“Facility LC Collateral Account” means a special, interest-bearing account
maintained (pursuant to arrangements satisfactory to the Agent) at the Agent’s
office at the address specified pursuant to Article XII, which account shall be
in the name of the Company but under the sole dominium and control of the Agent,
for the benefit of the Banks.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Fee Letter” means the fee letter referred to in Section 13.12.

“First Mortgage Bonds” means bonds issued by the Company pursuant to the
Indenture.

“Fitch” means Fitch Inc. or any successor thereto.

“Floating Rate” means a rate per annum equal to (i) the Alternate Base Rate plus
(ii) the Applicable Margin, changing when and as the Alternate Base Rate or the
Applicable Margin changes.

“Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“FMB Release Date” means the date on which the Bonds are released pursuant to
Article XVII.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the date hereof, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
Section 5.5 (except, for purposes of the financial statements required to be
delivered pursuant to Sections 6.7(b) and (c), for changes concurred in by the
Company’s independent public accountants).

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Hybrid Equity Securities” means securities issued by the Company or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following: (x) “intermediate equity content” by S&P; (y)
“Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch and
(ii) require no repayment, prepayment, mandatory redemption or mandatory
repurchase prior to the date that is at least 91 days after the later of the
termination of the Commitments and the repayment in full of all Obligations.

“Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

(i) such Hybrid Preferred Securities Subsidiary lends substantially all of the
proceeds from the issuance of such preferred securities to the Company or a
wholly-owned direct or indirect Subsidiary of the Company in exchange for Junior
Subordinated Debt issued by the Company or such wholly-owned direct or indirect
Subsidiary, respectively;

(ii) such preferred securities contain terms providing for the deferral of
interest payments corresponding to provisions providing for the deferral of
interest payments on such Junior Subordinated Debt; and

(iii) the Company or a wholly-owned direct or indirect Subsidiary of the Company
(as the case may be) makes periodic interest payments on such Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.

“Hybrid Preferred Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

“Indenture” means the Indenture, dated as of September 1, 1945, as supplemented
and amended from time to time, from the Company to The Bank of New York, as
successor Trustee.

“Initial Borrowing Date” means March 30, 2007.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or such shorter period agreed to by the Company and
the Banks, commencing on a Business Day selected by the Company pursuant to this
Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter (or such
shorter period agreed to by the Company and the Banks); provided that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month (or such shorter period, as applicable), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or such shorter period, as applicable). If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day; provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. The Company may not select
any Interest Period that ends after the scheduled Termination Date.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors and assigns.

“Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in exchange for the proceeds of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit E,
or pursuant to other terms and conditions satisfactory to the Majority Banks.

“LC Fee” — see Section 3.4.

“LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as an issuer of Facility LCs hereunder,
and any other Bank designated by the Company that (i) agrees to be an issuer of
Facility LCs hereunder and (ii) is approved by the Agent (such approval not to
be unreasonably withheld or delayed).

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” — see Section 3.5.

“Lending Installation” means any office, branch, subsidiary or affiliate of a
Bank.

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
deed of trust, priority, pledge, charge, conditional sale, title retention
agreement, financing lease or other encumbrance or similar right of others, or
any agreement to give any of the foregoing.

“Loan” — see Section 2.1.

“Majority Banks” means, as of any date of determination, Banks in the aggregate
having more than 50% of the Aggregate Commitment as of such date or, if the
Aggregate Commitment has been terminated, Banks in the aggregate holding more
than 50% of the aggregate unpaid principal amount of the Aggregate Outstanding
Credit Exposure as of such date.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, (b) the Company’s ability to perform its
obligations under any Credit Document or (c) the validity or enforceability of
any Credit Document or the rights or remedies of the Agent or the Banks
thereunder.

“Modify” and “Modification” — see Section 3.1.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding from the
determination of total assets (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(ii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt, and (iii) any
item not included in clause (i) or (ii) above, that is treated as an intangible
asset in conformity with GAAP.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other obligations of the Company to the Banks or to any Bank, any LC Issuer or
the Agent arising under the Credit Documents.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any sale and leaseback transaction which
is not a Capital Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person, but excluding from this clause (iv) Operating
Leases.

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee.

“Other Taxes” — see Section 4.5(b).

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

“Payment Date” means the second Business Day of each calendar quarter occurring
after the Initial Borrowing Date.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.

“Plan Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Company or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate a Plan by the PBGC or
to appoint a trustee to administer any Plan.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Prior Agreement” means the Third Amended and Restated Credit Agreement dated as
of May 18, 2005 among the Company, various financial institutions and JPMorgan,
as Agent, as amended.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Bank, a portion equal to a fraction
the numerator of which is such Bank’s Commitment and the denominator of which is
the Aggregate Commitment.

“Regulation D” means Regulation D of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to reserve requirements applicable to member banks of the
Federal Reserve System.

“Regulation U” means Regulation U of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Article III to reimburse the applicable LC
Issuer for amounts paid by such LC Issuer in respect of any one or more drawings
under Facility LCs issued by such LC Issuer.

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“S&P” means Standard and Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc., or any successor thereto.

“SEC” means the Securities and Exchange Commission or any governmental authority
which may be substituted therefor.

“Securitized Bonds” means nonrecourse bonds or similar asset-backed securities
issued by a special-purpose Subsidiary of the Company which are payable solely
from specialized charges authorized by the utility commission of the relevant
state in connection with the recovery of (x) stranded regulatory costs,
(y) stranded clean air and pension costs and (z) other “Qualified Costs” (as
defined in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan
Public Service Commission.

“Senior Debt” means the First Mortgage Bonds.

“Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person.

“Supplemental Indenture” means a supplemental indenture substantially in the
form of Exhibit A.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Termination Date” means the earlier of (i) March 30, 2012 and (ii) the date on
which the Commitments are terminated.

“Total Consolidated Capitalization” means, at any date of determination, without
duplication, the sum of (a) Total Consolidated Debt plus all amounts excluded
from Total Consolidated Debt pursuant to clauses (ii), (iii), (iv), (vi) and
(vii) of the proviso to the definition of such term (but only, in the case of
securities of the type described in clause (iii) or (iv) of such proviso, to the
extent such securities have been deemed to be equity pursuant to Financial
Accounting Standards Board Statement No. 150), (b) equity of the common
stockholders of the Company, (c) equity of the preference stockholders of the
Company and (d) equity of the preferred stockholders of the Company, in each
case determined at such date.

“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries; provided that Total
Consolidated Debt shall exclude, without duplication, (i) the principal amount
of any Securitized Bonds, (ii) any Junior Subordinated Debt owned by any Hybrid
Equity Securities Subsidiary or Hybrid Preferred Securities Subsidiary,
(iii) Hybrid Equity Securities or Hybrid Preferred Securities outstanding as of
December 31, 2002 (including any guaranty by the Company of payments with
respect to such Hybrid Equity Securities or Hybrid Preferred Securities,
provided that such guaranty is subordinated to the rights of the Banks hereunder
and under the other Credit Documents pursuant to terms of subordination
substantially similar to those set forth in Exhibit F, or pursuant to other
terms and conditions satisfactory to the Majority Banks), (iv) such percentage
of the Net Proceeds from any issuance of hybrid debt/equity securities (other
than Junior Subordinated Debt, Hybrid Equity Securities and Hybrid Preferred
Securities) by the Company or any Consolidated Subsidiary as shall be agreed to
be deemed equity by the Agent and the Company prior to the issuance thereof
(which determination shall be based on, among other things, the treatment (if
any) given to such securities by the applicable rating agencies), (v) if all or
any portion of the disposition of the Company’s Palisades Nuclear Plant is
required to be accounted for as a financing under GAAP rather than as a sale,
the amount of liabilities reflected on the Company’s consolidated balance sheet
as the result of such disposition, (vi) obligations of the Company and its
Consolidated Subsidiaries of the type described in Section 1.3, (vii) Debt of
any Affiliate of the Company that is (1) consolidated on the financial
statements of the Company solely as a result of the effect and application of
Financial Accounting Standards Board No. 46 and of Accounting Research Bulletin
No. 51, Consolidated Financial Statements, as modified by Statement of Financial
Accounting Standards No. 94, and (2) non-recourse to the Company or any of its
Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries), (viii) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Emerging
Issues Task Force (“EITF”) Issue 01-8, any subsequent EITF Issue or
recommendation or other interpretation, bulletin or other similar document by
the Financial Accounting Standards Board on or related to such re-categorization
and (ix) any non-cash obligations resulting from the adoption of Financial
Accounting Standards Board Statement No. 158 and any proposed amendment thereto,
to the extent such obligations are required to be treated as debt.

“Type” — see Section 2.4.

“Unused Commitment” means, at any time, the Aggregate Commitment then in effect
minus the Aggregate Outstanding Credit Exposure at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

“Utilization Fee Rate” means, at any time, the percentage rate per annum at
which utilization fees are accruing at such time as set forth in Schedule 1.

1.2 Interpretation.

(a) The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

(b) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(c) Unless otherwise specified, each reference to an Article, Section, Exhibit
and Schedule means an Article or Section of or an Exhibit or Schedule to this
Agreement.

1.3 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP.. If any changes in generally accepted
accounting principles are hereafter required or permitted and are adopted by the
Company or any of its Subsidiaries, or the Company or any of its Subsidiaries
shall change its application of generally accepted accounting principles with
respect to any Off-Balance Sheet Liabilities (including the application of
Financial Accounting Standards Board Interpretation Nos. 45 and 46 and Financial
Accounting Standards Board Statement No. 150), in each case with the agreement
of its independent certified public accountants, and such changes result in a
change in the method of calculation of any of the financial covenants, tests,
restrictions or standards herein or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree, at the Company’s
request, to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating the Company’s and its
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided that, until such provisions are amended
in a manner reasonably satisfactory to the Majority Banks, no Accounting Change
shall be given effect in such calculations. In the event such amendment is
entered into, all references in this Agreement to GAAP shall mean generally
accepted accounting principles as of the date of such amendment.

ARTICLE II

THE ADVANCES

2.1 Commitment. From and including the Initial Borrowing Date and prior to the
Termination Date, each Bank severally agrees, on the terms and conditions set
forth in this Agreement, (a) to make loans to the Company from time to time (the
“Loans”), and (b) to participate in Facility LCs issued upon the request of the
Company from time to time; provided that, after giving effect to the making of
each such Loan and the issuance of each such Facility LC, such Bank’s
Outstanding Credit Exposure shall not exceed its Commitment. In no event may the
Aggregate Outstanding Credit Exposure exceed the Available Commitment. Subject
to the terms and conditions of this Agreement, the Company may borrow, repay and
reborrow at any time prior to the Termination Date. The Commitments shall expire
on the Termination Date.

2.2 Repayment. The Aggregate Outstanding Credit Exposure and all other unpaid
obligations of the Company hereunder shall be paid in full on the Termination
Date.

2.3 Ratable Loans. Each Advance shall consist of Loans made by the several Banks
ratably according to their Pro Rata Shares.

2.4 Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances (each a “Type” of Advance), or a combination thereof, as selected by
the Company in accordance with Sections 2.8 and 2.9.

2.5 Fees and Changes in Commitments.

(a) The Company agrees to pay to the Agent for the account of each Bank
according to its Pro Rata Share (i) a commitment fee (the “Commitment Fee”) at
the Commitment Fee Rate on the daily Unused Commitment from the Initial
Borrowing Date to but not including the date on which this Agreement is
terminated in full and all of the Obligations hereunder have been paid in full
and (ii) a utilization fee at the Utilization Fee Rate on such Bank’s
Outstanding Credit Exposure for any date on which the Aggregate Outstanding
Credit Exposure exceeds 50% of the Aggregate Commitment. The fees payable
pursuant to this clause (a) shall be payable quarterly in arrears on each
Payment Date (for the quarter then most recently ended) and on the Termination
Date (for the period then ended for which such fee has not previously been paid)
and shall be calculated for actual days elapsed on the basis of a 360 day year.

(b) The Company may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Banks in the minimum amount of $10,000,000 (and in
multiples of $1,000,000 if in excess thereof), upon at least five Business Days’
written notice to the Agent, which notice shall specify the amount of any such
reduction; provided that the Aggregate Commitment may not be reduced below the
Aggregate Outstanding Credit Exposure. All accrued Commitment Fees shall be
payable on the effective date of any termination of the obligation of the Banks
to make Credit Extensions hereunder. Upon any permanent reduction in the
Aggregate Commitment pursuant to the terms of this Section 2.5(b), the Agent
shall, upon request of the Company, promptly surrender to or upon the order of
the Company one or more Bonds specified by the Company; provided that the
Company remains in compliance with Section 6.10.

(c) The Company may, from time to time, by means of a letter delivered to the
Agent substantially in the form of Exhibit H, request that the Aggregate
Commitment be increased by up to $250,000,000 (in the aggregate during the term
of this Agreement) by (i) increasing the Commitment of one or more Banks which
have agreed to such increase in writing pursuant to the procedures described
below (it being understood that no Bank has any obligation to agree to such
increase) and/or (ii) adding one or more commercial banks or other Persons as a
party hereto (each an “Additional Bank”) with a Commitment in an amount agreed
to by any such Additional Bank; provided that no Additional Bank shall be added
as a party hereto without the written consent of the Agent and each LC Issuer
(which consents shall not be unreasonably withheld) or if a Default or an Event
of Default exists. Any increase in the Aggregate Commitment pursuant to this
clause (c) shall be effective three Business Days (or such other reasonable
period of time as may be specified by the Agent) after the date on which the
Agent has received (A) the applicable increase letter in the form of Annex 1 to
Exhibit H (in the case of an increase in the Commitment of an existing Bank) or
assumption letter in the form of Annex 2 to Exhibit H (in the case of the
addition of a commercial bank or other Person as a new Bank), in each case
signed by all applicable parties; and (b) if the requested increase is to occur
before the FMB Release Date and, after giving effect to such increase, the
Aggregate Commitment would exceed the face amount of all Bonds, additional Bonds
in an amount not less than such excess together with such certificates, opinions
of counsel and other documents as the Agent may reasonably request in connection
with the issuance and delivery of such Bonds.. The Agent shall promptly notify
the Company and the Banks of any increase in the amount of the Aggregate
Commitment pursuant to this clause (c) and of the Pro Rata Share of each Bank
after giving effect thereto. The parties hereto agree that, notwithstanding any
other provision of this Agreement, the Agent, the Company, each Additional Bank
and each increasing Bank, as applicable, may make arrangements satisfactory to
such parties to cause an Additional Bank or an increasing Bank to temporarily
hold risk participations in the outstanding Loans of the other Banks (rather
than fund its Percentage of all outstanding Loans concurrently with the
applicable increase) with a view toward minimizing breakage costs and transfers
of funds in connection with any increase in the Aggregate Commitment. The
Company acknowledges that if, as a result of an increase in the Aggregate
Commitment that is not pro rata among the existing Banks, any Eurodollar Rate
Loan is prepaid or converted (in whole or in part) on a day other than the last
day of an Interest Period therefor, then such prepayment or conversion shall be
subject to the provisions of Section 4.4.

2.6 Minimum Amount of Advances. Each Advance shall be in the minimum amount of
$10,000,000 (and in integral multiples of $1,000,000 if in excess thereof);
provided that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment (rounded down, if necessary, to an integral multiple of
$1,000,000).

2.7 Optional Principal Payments. The Company may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Advances or, in a
minimum aggregate amount of $10,000,000 or a higher integral multiple of
$1,000,000, any portion of the outstanding Floating Rate Advances upon one
Business Day’s prior notice to the Agent. The Company may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 4.4 but without penalty or premium, all outstanding Eurodollar Advances
or, in a minimum aggregate amount of $10,000,000 or a higher integral multiple
of $1,000,000, any portion of any outstanding Eurodollar Advance upon three
Business Days’ prior notice to the Agent; provided that if after giving effect
to any such prepayment the principal amount of any Eurodollar Advance is less
than $10,000,000, such Eurodollar Advance shall automatically convert into a
Floating Rate Advance.

2.8 Method of Selecting Types and Interest Periods for New Advances. The Company
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto from time to time. The Company shall give
the Agent irrevocable notice (a “Borrowing Notice”) not later than 12:00 noon
(New York time) on the Borrowing Date of each Floating Rate Advance and not
later than 12:00 noon (New York time) three Business Days before the Borrowing
Date for each Eurodollar Advance, specifying:

(i) the Borrowing Date, which shall be a Business Day;

(ii) the aggregate amount of such Advance;

(iii) the Type of Advance selected; and

(iv) in the case of each Eurodollar Advance, the initial Interest Period
applicable thereto.

Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice. Not later than 2:00 p.m. (New York time) on each
Borrowing Date, each Bank shall make available its Loan in funds immediately
available in New York to the Agent at its address specified pursuant to
Section 14. To the extent funds are received from the Banks, the Agent will make
such funds available to the Company at the Agent’s aforesaid address. No Bank’s
obligation to make any Loan shall be affected by any other Bank’s failure to
make any Loan.

2.9 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.2 or 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.2 or 2.7 or (y) the Company shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Subject to the terms
of Section 2.6, the Company may elect from time to time to convert all or any
part of a Floating Rate Advance into a Eurodollar Advance. The Company shall
give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance into a Eurodollar Advance or continuation
of a Eurodollar Advance not later than 12:00 noon (New York time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii) the amount of the Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto;

provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.

2.10 Interest Rates, Interest Payment Dates. (a) Subject to Section 2.11, each
Advance shall bear interest as follows:

(i) at any time such Advance is a Floating Rate Advance, at a rate per annum
equal to the Floating Rate from time to time in effect; and

(ii) at any time such Advance is a Eurodollar Advance, at a rate per annum equal
to the Eurodollar Rate for each applicable Interest Period.

Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.

(b) Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date and on the Termination Date. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which such Eurodollar Advance is prepaid and on the Termination
Date. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Eurodollar
Advances, interest on Floating Rate Advances based on the Federal Funds
Effective Rate and the LC Fee shall be calculated for actual days elapsed on the
basis of a 360-day year. Interest on Floating Rate Advances based on the Prime
Rate shall be calculated for actual days elapsed on the basis of a 365- or
366-day year, as appropriate. Interest on each Advance shall accrue from and
including the date such Advance is made to but excluding the date payment
thereof is received in accordance with Section 2.12. If any payment of principal
of or interest on an Advance shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day (unless, in
the case of a Eurodollar Advance, such next succeeding Business Day falls in a
new calendar month, in which case such payment shall be due on the immediately
preceding Business Day) and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

2.11 Rate after Maturity. Any Advance not paid by the Company at maturity,
whether by acceleration or otherwise, shall bear interest until paid in full at
a rate per annum equal to the higher of (i) the rate otherwise applicable
thereto plus 1% or (ii) the Floating Rate plus 1%.

2.12 Method of Payment. All payments of principal, interest and fees hereunder
shall be made in immediately available funds to the Agent at its address
specified on its signature page to this Agreement (or at any other Lending
Installation of the Agent specified in writing by the Agent to the Company) not
later than 1:00 p.m. (New York time) on the date when due and shall (except in
the case of Reimbursement Obligations for which the applicable LC Issuer has not
been fully indemnified by the Banks, or as otherwise specifically required
hereunder) be applied ratably by the Agent among the Banks. Funds received after
such time shall be deemed received on the following Business Day unless the
Agent shall have received from, or on behalf of, the Company a Federal Reserve
reference number with respect to such payment before 4:00 p.m. (New York time)
on the date of such payment. Each payment delivered to the Agent for the account
of any Bank shall be delivered promptly by the Agent in the same type of funds
received by the Agent to such Bank at the address specified for such Bank in its
Administrative Questionnaire or at any Lending Installation specified in a
notice received by the Agent from such Bank. The Agent is hereby authorized to
charge the account of the Company maintained with JPMorgan, if any, for each
payment of principal, interest, Reimbursement Obligations and fees as such
payment becomes due hereunder. Each reference to the Agent in this Section 2.12
shall also be deemed to refer, and shall apply equally, to each LC Issuer, in
the case of payments required to be made by the Company to such LC Issuer
pursuant to Section 3.6.

2.13 Bonds; Record-keeping; Telephonic Notices.

(a) The obligation of the Company to repay the Obligations shall be evidenced by
one or more Bonds or, at the request of any Bank following the FMB Release Date,
a promissory note in form and substance reasonably satisfactory to the Company,
the Agent and such Bank.

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Company to such Bank resulting from
each Loan made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.

(c) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and, if applicable, the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Bank hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Agent hereunder from the Company and each Bank’s share thereof.

(d) The entries maintained in the accounts maintained pursuant to clauses (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided that the failure of the Agent or any Bank
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Company to repay the Obligations in accordance with their
terms.

(e) The Company hereby authorizes the Banks and the Agent to make Advances based
on telephonic notices made by any person or persons the Agent or any Bank in
good faith believes to be acting on behalf of the Company. The Company agrees to
deliver promptly to the Agent a written confirmation of each telephonic notice
signed by a Designated Officer. If the written confirmation differs in any
material respect from the action taken by the Agent and the Banks, the records
of the Agent and the Banks shall govern absent manifest error.

2.14 Lending Installations. Subject to the provisions of Section 4.6, each Bank
may book its Loans and its participation in any LC Obligations and each LC
Issuer may book the Facility LCs issued by it at any Lending Installation
selected by such Bank or such LC Issuer, as the case may be, and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the Loans shall be deemed held by the
applicable Bank for the benefit of such Lending Installation. Each Bank may, by
written or facsimile notice to the Company, designate a Lending Installation
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account payments on the Loans or payments with respect to Facility LCs
are to be made.

2.15 Non-Receipt of Funds by the Agent. Unless a Bank or the Company, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Bank, the proceeds of a Loan
or (ii) in the case of the Company, a payment of principal, interest or fees to
the Agent for the account of the Banks, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Bank or the
Company, as the case may be, has not in fact made such payment to the Agent, the
recipient of such payment shall, on demand by the Agent, repay to the Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Agent until the date the Agent recovers such amount at a rate per annum
equal to (i) in the case of payment by a Bank, the Federal Funds Rate for such
day or (ii) in the case of payment by the Company, the interest rate applicable
to the relevant Loan.

ARTICLE III

LETTER OF CREDIT FACILITY

3.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
denominated in U.S. dollars (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the date hereof
and prior to the Termination Date upon the request of the Company; provided that
immediately after each such Facility LC is issued or Modified, the Aggregate
Outstanding Credit Exposure shall not exceed the Available Commitment. No
Facility LC shall (x) be issued later than 30 days prior to the scheduled
Termination Date, (y) have an expiry date later than the fifth Business Day (or,
in the case of a commercial Facility LC, the 30th day) prior to the scheduled
Termination Date or (z) provide for time drafts.

3.2 Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Article III (or, in the case of any Existing
Facility LC, on the Initial Borrowing Date), such LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Bank, and each Bank shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from such LC Issuer, a participation in such Facility LC (and each Modification
thereof) and the related LC Obligations in proportion to its Pro Rata Share.

3.3 Notice. Subject to Section 3.1, the Company shall give the applicable LC
Issuer notice prior to 12:00 noon (New York time) at least three Business Days
prior to the proposed date of issuance (other than an Existing Facility LC) or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
applicable LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Bank, of the contents thereof and of the amount of such
Bank’s participation in such proposed Facility LC. The issuance or Modification
by an LC Issuer of any Facility LC shall, in addition to the conditions
precedent set forth in Article XI (the satisfaction of which such LC Issuer
shall have no duty to ascertain), be subject to the conditions precedent that
such Facility LC shall be satisfactory to such LC Issuer and that the Company
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as such LC Issuer shall
have reasonably requested (each, a “Facility LC Application”). In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control.

3.4 LC Fees. The Company shall pay to the Agent, for the account of the Banks
ratably in accordance with their respective Pro Rata Shares, a letter of credit
fee (the “LC Fee”) at a per annum rate equal to the Applicable Margin for
Eurodollar Rate Loans in effect from time to time on the daily undrawn stated
amount of each Facility LC, such fee to be payable in arrears on each Payment
Date and the Termination Date (and, if applicable, thereafter on demand). The
Company shall also pay to each LC Issuer for its own account (a) a fronting fee
for each Facility LC at the time and in the amount (i) in the case of JPMorgan,
set forth in the Fee Letter, and (ii) in the case of any other LC Issuer,
separately agreed by the Company and such LC Issuer, and (b) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with such LC Issuer’s standard schedule for
such charges as in effect from time to time.

3.5 Administration; Reimbursement by Banks. Upon receipt from the beneficiary of
any Facility LC of any demand for payment under such Facility LC, the applicable
LC Issuer shall notify the Agent and the Agent shall promptly notify the Company
and each other Bank as to the amount to be paid by such LC Issuer as a result of
such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of an LC Issuer to the Company and each Bank shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC issued by such LC Issuer in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of Facility LCs as it does with respect to letters of credit in
which no participations are granted, it being understood that in the absence of
any gross negligence or willful misconduct by such LC Issuer, each Bank shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse such LC Issuer on
demand for (i) such Bank’s Pro Rata Share of the amount of each payment made by
such LC Issuer under each Facility LC issued by it to the extent such amount is
not reimbursed by the Company pursuant to Section 3.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Bank, for each day from the
date of such LC Issuer’s demand for such Reimbursement (or, if such demand is
made after 12:00 noon (New York time) on such date, from the next succeeding
Business Day) to the date on which such Bank pays the amount to be reimbursed by
it, at a rate of interest per annum equal to the Federal Funds Effective Rate
for the first three days and, thereafter, at a rate of interest equal to the
rate applicable to Floating Rate Advances.

3.6 Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by it, without presentment, demand, protest
or other formalities of any kind; provided that neither the Company nor any Bank
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Company or such Bank to the extent, but
only to the extent, caused by (i) the willful misconduct or gross negligence of
such LC Issuer in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (ii) such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the applicable LC Issuer and
remaining unpaid by the Company shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to (x) the rate applicable to Floating
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 1% plus the rate applicable to Floating Rate
Advances for such day if such day falls after such LC Payment Date. The
applicable LC Issuer will pay to each Bank ratably in accordance with its Pro
Rata Share all amounts received by such LC Issuer from the Company for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Bank has made payment to such LC Issuer in respect of such Facility LC pursuant
to Section 3.5. Subject to the terms and conditions of this Agreement (including
the submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article XI),
the Company may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

3.7 Obligations Absolute. The Company’s obligations under this Article III shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Company may have or
have had against any LC Issuer, any Bank or any beneficiary of a Facility LC.
The Company further agrees with the LC Issuers and the Banks that the LC Issuers
and the Banks shall not be responsible for, and the Company’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Company, any
of its affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Company or of any of its affiliates against
the beneficiary of any Facility LC or any such transferee. No LC Issuer shall be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Facility LC. The Company agrees that any action taken or omitted by any LC
Issuer or any Bank under or in connection with a Facility LC and the related
drafts and documents, if done without gross negligence or willful misconduct,
shall be binding upon the Company and shall not put any LC Issuer or any Bank
under any liability to the Company. Nothing in this Section 3.7 is intended to
limit the right of the Company to make a claim against any LC Issuer for damages
as contemplated by the proviso to the first sentence of Section 3.6.

3.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such LC Issuer. Each LC Issuer shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Majority Banks as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Article III, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Majority Banks, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Banks and any future holders of a
participation in any Facility LC.

3.9 Indemnification. The Company hereby agrees to indemnify and hold harmless
each Bank, each LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, reasonable costs or expenses which such Bank, such LC
Issuer or the Agent may incur (or which may be claimed against such Bank, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including any claims, damages, losses, liabilities, costs or expenses which any
LC Issuer may incur by reason of or in connection with (i) the failure of any
other Bank to fulfill or comply with its obligations to such LC Issuer hereunder
(but nothing herein contained shall affect any rights the Company may have
against any defaulting Bank) or (ii) by reason of or on account of such LC
Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to such LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that the Company shall not be required to indemnify any Bank, any LC
Issuer or the Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of any LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (y) any LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC. Nothing in this Section 3.9 is
intended to limit the obligations of the Company under any other provision of
this Agreement.

3.10 Banks’ Indemnification. Each Bank shall, ratably in accordance with its Pro
Rata Share, indemnify each LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Article III or any action taken or omitted by such indemnitees hereunder.

3.11 Rights as a Bank. In its capacity as a Bank, each LC Issuer shall have the
same rights and obligations as any other Bank.

ARTICLE IV

CHANGE IN CIRCUMSTANCES

4.1 Yield Protection.

(a) If any change in law or any governmental rule, regulation, policy, guideline
or directive (whether or not having the force of law), or any interpretation
thereof by any agency or authority having jurisdiction over any Bank or any LC
Issuer,

(i) subjects any Bank, any LC Issuer or any applicable Lending Installation to
any increased tax, duty, charge or withholding on or from payments due from the
Company (excluding taxation measured by or attributable to the overall net
income of such Bank, such LC Issuer or such applicable Lending Installation,
whether overall or in any geographic area), or changes the rate of taxation of
payments to any Bank or any LC Issuer in respect of its Credit Extensions
(including any participations in Facility LCs) or other amounts due it
hereunder, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by any Bank, any LC Issuer or any
applicable Lending Installation (including any reserve costs under Regulation D
with respect to Eurocurrency liabilities (as defined in Regulation D)), or

(iii) imposes any other condition the result of which is to increase the cost to
any Bank, any LC Issuer or any applicable Lending Installation of making,
funding or maintaining Credit Extensions (including any participations in
Facility LCs), or reduces any amount receivable by any Bank, any LC Issuer or
any applicable Lending Installation in connection with Credit Extensions
(including any participations in Facility LCs) or requires any Bank, any LC
Issuer or any applicable Lending Installation to make any payment calculated by
reference to its Outstanding Credit Exposure or interest received by it, by an
amount deemed material by such Bank or such LC Issuer, or

(iv) affects the amount of capital required or expected to be maintained by any
Bank, any LC Issuer or any applicable Lending Installation or any corporation
controlling any Bank or any LC Issuer and such Bank or such LC Issuer, as
applicable, determines the amount of capital required is increased by or based
upon the existence of this Agreement or its obligation to make Credit Extensions
(including any participations in Facility LCs) hereunder or of commitments of
this type,

then, upon presentation by such Bank or such LC Issuer to the Company of a
certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by such Bank or such LC Issuer for the period of
up to 90 days prior to the date on which such certificate is delivered to the
Company and the Agent, to be sufficient to compensate such Bank or such LC
Issuer, as applicable, in light of such circumstances, the Company shall within
30 days of such delivery of such certificate pay to the Agent for the account of
such Bank or such LC Issuer, as applicable, the specified amounts set forth on
such certificate. The affected Bank or LC Issuer, as applicable, shall deliver
to the Company and the Agent a certificate setting forth the basis of the claim
and specifying in reasonable detail the calculation of such increased expense,
which certificate shall be prima facie evidence as to such increase and such
amounts. An affected Bank or LC Issuer, as applicable, may deliver more than one
certificate to the Company during the term of this Agreement. In making the
determinations contemplated by the above-referenced certificate, any Bank and
any LC Issuer may make such reasonable estimates, assumptions, allocations and
the like that such Bank or such LC Issuer, as applicable, in good faith
determines to be appropriate, and such Bank’s or such LC Issuer’s selection
thereof in accordance with this Section 4.1 shall be conclusive and binding on
the Company, absent manifest error.

(b) No LC Issuer or Bank shall be entitled to demand compensation or be
compensated hereunder to the extent that such compensation relates to any period
of time more than 90 days prior to the date upon which such Bank or such LC
Issuer, as applicable, first notified the Company of the occurrence of the event
entitling such Bank or such LC Issuer, as applicable, to such compensation
(unless, and to the extent, that any such compensation so demanded shall relate
to the retroactive application of any event so notified to the Company).

4.2 Replacement Bank.

(a) If any Bank shall make a demand for payment under Section 4.1, then within
30 days after such demand, the Company may, with the approval of the Agent
(which approval shall not be unreasonably withheld) and provided that no Default
or Event of Default shall then have occurred and be continuing, demand that such
Bank assign to one or more financial institutions designated by the Company and
approved by the Agent all (but not less than all) of such Bank’s Commitment and
Outstanding Credit Exposure within the period ending on the later of such 30th
day and the last day of the longest of the then current Interest Periods or
maturity dates for such Outstanding Credit Exposure. Any such assignment shall
be consummated on terms satisfactory to the assigning Bank; provided that such
Bank’s consent to such assignment shall not be unreasonably withheld.

(b) If the Company shall elect to replace a Bank pursuant to clause (a) above,
the Company shall prepay the Outstanding Credit Exposure of such Bank, and the
financial institution or institutions selected by the Company shall replace such
Bank as a Bank hereunder pursuant to an instrument satisfactory to the Company,
the Agent and the Bank being replaced by making Credit Extensions to the Company
in the amount of the Outstanding Credit Exposure of such assigning Bank and
assuming all the same rights and responsibilities hereunder as such assigning
Bank and having the same Commitment as such assigning Bank.

4.3 Availability of Eurodollar Rate Loans. If

(a) any Bank determines that maintenance of a Eurodollar Rate Loan at a suitable
Lending Installation would violate any applicable law, rule, regulation or
directive, whether or not having the force of law, or

(b) the Majority Banks determine that (i) deposits of a type and maturity
appropriate to match fund Eurodollar Rate Loans are not available or (ii) the
Base Eurodollar Rate does not accurately reflect the cost of making or
maintaining a Eurodollar Rate Loan,

then the Agent shall suspend the availability of Eurodollar Rate Loans and, in
the case of clause (a), require any outstanding Eurodollar Rate Loans to be
converted to Floating Rate Loans on such date as is required by the applicable
law, rule, regulation or directive.

4.4 Funding Indemnification. If any payment of a Eurodollar Rate Loan occurs on
a date which is not the last day of an applicable Interest Period, whether
because of prepayment or otherwise, or a Eurodollar Rate Loan is not made on the
date specified by the Company for any reason other than default by the Banks,
the Company will indemnify each Bank for any loss or cost (but not lost profits)
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Rate Loan;
provided that the Company shall not be liable for any of the foregoing to the
extent they arise because of acceleration by any Bank.

4.5

4

Taxes.

(a) All payments by the Company to or for the account of any Bank, any LC Issuer
or the Agent hereunder or under any Bond or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes. If the
Company shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Bank, any LC Issuer or the Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.5) such Bank, such LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Company shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

(b) In addition, the Company hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Bond or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Bond or Facility LC Application (“Other Taxes”).

(c) The Company hereby agrees to indemnify the Agent, each LC Issuer and each
Bank for the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes imposed on amounts payable under this Section 4.5) paid by the Agent, such
LC Issuer or such Bank and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, such LC
Issuer or such Bank makes demand therefor pursuant to Section 4.6.

(d) Each Bank that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Bank”) agrees that it will, not
more than ten Business Days after the date hereof, or, if later, not more than
ten Business Days after becoming a Bank hereunder, (i) deliver to each of the
Company and the Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such Bank
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Company and the Agent a United States Internal Revenue Form W-8 or W-9,
as the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Bank further undertakes to deliver
to each of the Company and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Company or the Agent. All forms or
amendments described in the preceding sentence shall certify that such Bank is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form or amendment with respect to it and such Bank
advises the Company and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

(e) For any period during which a Non-U.S. Bank has failed to provide the
Company with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Bank shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Bank which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (d) above, the Company shall take such
steps as such Non-U.S. Bank shall reasonably request to assist such Non-U.S.
Bank to recover such Taxes.

(f) Any Bank that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Bond pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Company
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

(g) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Bank (because the appropriate form was not
delivered or properly completed, because such Bank failed to notify the Agent of
a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Bank shall indemnify the Agent fully
for all amounts paid, directly or indirectly, by the Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Agent under this clause
(g), together with all costs and expenses related thereto (including attorneys
fees and time charges of attorneys for the Agent, which attorneys may be
employees of the Agent). The obligations of the Banks under this clause (g)
shall survive the payment of the Obligations and termination of this Agreement.

4.6 Bank Certificates, Survival of Indemnity. To the extent reasonably possible,
each Bank shall designate an alternate Lending Installation with respect to
Eurodollar Rate Loans to reduce any liability of the Company to such Bank under
Section 4.1 or to avoid the unavailability of Eurodollar Rate Loan under
Section 4.3, so long as such designation is not disadvantageous to such Bank. A
certificate of such Bank as to the amount due under Section 4.1, 4.4 or 4.5
shall be final, conclusive and binding on the Company in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Rate Loan shall be calculated as though each Bank funded each
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Base
Eurodollar Rate applicable to such Loan whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in any certificate shall
be payable on demand after receipt by the Company of such certificate. The
obligations of the Company under Sections 4.1, 4.4 and 4.5 shall survive payment
of the Obligations and termination of this Agreement; provided that no Bank
shall be entitled to compensation to the extent that such compensation relates
to any period of time more than 90 days after the termination of this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants that:

5.1 Incorporation and Good Standing. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Michigan.

5.2 Corporate Power and Authority: No Conflicts. The execution, delivery and
performance by the Company of the Credit Documents are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action
and do not (i) violate the Company’s charter, bylaws or any applicable law, or
(ii) breach or result in an event of default under any indenture or material
agreement, and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except the Lien of the Indenture securing the
Bonds and any Lien in favor of the Agent on the Facility LC Collateral Account
or any funds therein).

5.3 Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Company of any
Credit Document, except for the authorization to issue, sell or guarantee
secured and/or unsecured short-term debt granted by the Federal Energy
Regulatory Commission, which authorization has been obtained and is in full
force and effect.

5.4 Legally Enforceable Agreements. Each Credit Document constitutes a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, subject to (a) the effect of applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

5.5 Financial Statements. The audited balance sheet of the Company and its
Consolidated Subsidiaries as at December 31, 2006, and the related statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, as set forth in the Company’s Annual Report on Form 10-K
(copies of which have been furnished to each Bank) fairly present the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the results of operations of the Company and its Consolidated Subsidiaries for
the periods ended on such date, all in accordance with GAAP, and since
December 31, 2006, there has been no Material Adverse Change.

5.6 Litigation. Except (i) to the extent described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2006 as filed with the SEC,
and (ii) such other similar actions, suits and proceedings predicated on the
occurrence of the same events giving rise to any actions, suits and proceedings
described in the Reports referred to in the foregoing clause (i) (all matters
described in clauses (i) and (ii) above, the “Disclosed Matters”), there is no
pending or threatened action, suit, investigation or proceeding against the
Company or any of its Consolidated Subsidiaries before any court, governmental
agency or arbitrator, which, if adversely determined, might reasonably be
expected to result in a Material Adverse Change. As of the Initial Borrowing
Date, (a) there is no litigation challenging the validity or the enforceability
of any of the Credit Documents and (b) there have been no adverse developments
with respect to the Disclosed Matters that have resulted, or could reasonably be
expected to result, in a Material Adverse Change.

5.7 Margin Stock. The Company is not engaged in the business of extending credit
for the purpose of buying or carrying margin stock (within the meaning of
Regulation U), and no proceeds of any Credit Extension will be used to buy or
carry any margin stock or to extend credit to others for the purpose of buying
or carrying any margin stock.

5.8 ERISA. No Plan Termination Event has occurred or is reasonably expected to
occur with respect to any Plan. Neither the Company nor any ERISA Affiliate is
an employer under or has any liability with respect to a Multiemployer Plan.

5.9 Insurance. All insurance required by Section 6.2 is in full force and
effect.

5.10 Taxes. The Company and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or, to the extent the Company or
any of its Subsidiaries is contesting in good faith an assertion of liability
based on such returns, has provided adequate reserves for payment thereof in
accordance with GAAP.

5.11 Investment Company Act. The Company is not an investment company (within
the meaning of the Investment Company Act of 1940, as amended).

5.12 Bonds. The issuance to the Agent of Bonds as evidence of the Obligations
(i) will not violate any provision of the Indenture or any other agreement or
instrument, or any law or regulation, or judicial or regulatory order, judgment
or decree, to which the Company or any of its Subsidiaries is a party or by
which any of the foregoing is bound and (ii) will, prior to the FMB Release
Date, provide the Banks, as beneficial holders of the Bonds through the Agent,
the benefit of the Lien of the Indenture equally and ratably with the holders of
other First Mortgage Bonds.

5.13 Disclosure. The Company has not withheld any fact from the Agent or the
Banks in regard to the occurrence of a Material Adverse Change; and all
financial information delivered by the Company to the Agent and the Banks on and
after the date of this Agreement is true and correct in all material respects as
at the dates and for the periods indicated therein.

5.14 OFAC. Neither the Company nor any Subsidiary or Affiliate of the Company is
named on the United States Department of the Treasury’s Specially Designated
Nationals or Blocked Persons list available through
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf or as otherwise
published from time.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement, the
Company shall:

6.1 Payment of Taxes, Etc. Pay and discharge, before the same shall become
delinquent, (a) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property, and (b) all lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that the Company
shall not be required to pay or discharge any such tax, assessment, charge or
claim (i) which is being contested by it in good faith and by proper procedures
or (ii) the non-payment of which will not result in a Material Adverse Change.

6.2 Maintenance of Insurance. Maintain insurance in such amounts and covering
such risks with respect to its business and properties as is usually carried by
companies engaged in similar businesses and owning similar properties, either
with reputable insurance companies or, in whole or in part, by establishing
reserves or one or more insurance funds, either alone or with other corporations
or associations.

6.3 Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights and franchises, and qualify and remain qualified as
a foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business and operations or the ownership of its
properties; provided that the Company shall not be required to preserve any such
right or franchise or to remain so qualified unless the failure to do so would
reasonably be expected to result in a Material Adverse Change.

6.4 Compliance with Laws, Etc. Comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, the
non-compliance with which would reasonably be expected to result in a Material
Adverse Change.

6.5 Visitation Rights. Subject to any necessary approval from the Nuclear
Regulatory Commission, at any reasonable time and from time to time, permit the
Agent, any of the Banks or any agents or representatives thereof to examine and
make copies of and abstracts from its records and books of account, visit its
properties and discuss its affairs, finances and accounts with any of its
officers.

6.6 Keeping of Books. Keep, and cause each Consolidated Subsidiary to keep,
adequate records and books of account, in which full and correct entries shall
be made of all of its financial transactions and its assets and business so as
to permit the Company and its Consolidated Subsidiaries to present financial
statements in accordance with GAAP.

6.7 Reporting Requirements. Furnish to the Agent, with sufficient copies for
each of the Banks:

(a) as soon as practicable and in any event within five Business Days after
becoming aware of the occurrence of any Default or Event of Default, a statement
of a Designated Officer as to the nature thereof, and as soon as practicable and
in any event within five Business Days thereafter, a statement of a Designated
Officer as to the action which the Company has taken, is taking or proposes to
take with respect thereto;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, a consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarter, and the related consolidated statements of income, cash flows and
common stockholder’s equity of the Company and its Consolidated Subsidiaries as
at the end of and for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding fiscal year, or statements providing substantially similar
information (which requirement shall be deemed satisfied by the delivery of the
Company’s quarterly report on Form 10-Q for such quarter), all in reasonable
detail and duly certified (subject to the absence of footnotes and to year-end
audit adjustments) by a Designated Officer as having been prepared in accordance
with GAAP, together with (i) a certificate of a Designated Officer (which
certificate shall also accompany the financial statements delivered pursuant to
clause (c) below) stating that such officer has no knowledge (having made due
inquiry with respect thereto) that a Default or Event of Default has occurred
and is continuing, or, if a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and the actions which the
Company has taken, is taking or proposes to take with respect thereto, and
(ii) a certificate of a Designated Officer, in substantially the form of
Exhibit C hereto, setting forth the Company’s computation of the financial
ratios specified in Sections 8.1 and 8.2 as of the end of the immediately
preceding fiscal quarter or year, as the case may be, of the Company;

(c) as soon as available and in any event within 120 days after the end of each
fiscal year of the Company, a copy of the Company’s Annual Report on Form 10-K
(or any successor form) for such year, including therein the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such year and the consolidated statements of income, cash flows and common
stockholder’s equity of the Company and its Consolidated Subsidiaries as at the
end of and for such year, or statements providing substantially similar
information, in each case certified by independent public accountants of
recognized national standing selected by the Company (and not objected to by the
Majority Banks), together with a certificate of such accounting firm addressed
to the Banks stating that, in the course of its examination of the consolidated
financial statements of the Company and its Consolidated Subsidiaries, which
examination was conducted by such accounting firm in accordance with GAAP,
(1) such accounting firm has obtained no knowledge that an Event of Default,
insofar as such Event of Default related to accounting or financial matters, has
occurred and is continuing, or if, in the opinion of such accounting firm, such
an Event of Default has occurred and is continuing, a statement as to the nature
thereof, and (2) such accounting firm has examined a certificate prepared by the
Company setting forth the computations made by the Company in determining, as of
the end of such fiscal year, the ratios specified in Sections 8.1 and 8.2, which
certificate shall be attached to the certificate of such accounting firm, and
such accounting firm confirms that such computations accurately reflect such
ratios;

(d) promptly after the sending or filing thereof, copies of all proxy statements
which the Company sends to its stockholders, copies of all regular, periodic and
special reports (other than those which relate solely to employee benefit plans)
which the Company files with the SEC and notice of the sending or filing of
(and, upon the request of the Agent or any Bank, a copy of) any final prospectus
filed with the SEC;

(e) as soon as possible and in any event (i) within 30 days after the Company or
any ERISA Affiliate knows or has reason to know that any Plan Termination Event
described in clause (a) of the definition of Plan Termination Event with respect
to any Plan has occurred and (ii) within ten days after the Company or any ERISA
Affiliate knows or has reason to know that any other Plan Termination Event with
respect to any Plan has occurred, a statement of the Chief Financial Officer of
the Company describing such Plan Termination Event and the action, if any, which
the Company or such ERISA Affiliate, as the case may be, proposes to take with
respect thereto;

(f) promptly upon becoming aware thereof, notice of any upgrading or downgrading
of the rating of the Senior Debt by Moody’s or S&P;

(g) as soon as possible and in any event within five days after the occurrence
of any default under any agreement to which the Company or any of its
Subsidiaries is a party, which default would reasonably be expected to result in
a Material Adverse Change, and which is continuing on the date of such
certificate, a certificate of the president or chief financial officer of the
Company setting forth the details of such default and the action which the
Company or any such Subsidiary proposes to take with respect thereto; and

(h) promptly, such other information respecting the business, properties or
financial condition of the Company as the Agent or any Bank through the Agent
may from time to time reasonably request.

6.8 Use of Proceeds. The Company will use the proceeds of the Credit Extensions
for general corporate purposes, working capital and refinancing the Debt under
the Prior Agreement. The Company will not, nor will it permit any Subsidiary to,
use any of the proceeds of the Credit Extensions to purchase or carry any
“margin stock” (as defined in Regulation U).

6.9 Maintenance of Properties, Etc. The Company shall, and shall cause each of
its Subsidiaries to, maintain in all material respects all of its respective
owned and leased Property in good and safe condition and repair to the same
degree as other companies engaged in similar businesses and owning similar
properties, and not permit, commit or suffer any waste or abandonment of any
such Property, and from time to time make or cause to be made all material
repairs, renewals and replacements thereof, including any capital improvements
which may be required; provided that such Property may be altered or renovated
in the ordinary course of the Company’s or its Subsidiaries’ business; and
provided, further, that the foregoing shall not restrict the sale of any asset
of the Company or any Subsidiary to the extent not prohibited by Section 7.2.

6.10 Bonds. Beginning on the Initial Borrowing Date and continuing until the
earlier of (i) the FMB Release Date and (ii) the date on which the Commitments
and Facility LCs have terminated and all Obligations have been paid in full,
cause the face amount of all Bonds to at all times be equal to or greater than
the greater of (a) the Aggregate Commitment and (b) the Aggregate Outstanding
Credit Exposure.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement, the
Company shall not:

7.1 Liens. Create, incur, assume or suffer to exist any Lien upon or with
respect to any of its properties, now owned or hereafter acquired, except:

(a) Liens created pursuant to the Indenture securing the First Mortgage Bonds
and any Lien in favor of the Agent on the Facility LC Collateral Account or any
funds therein;

(b) Liens securing pollution control bonds, or bonds issued to refund or
refinance pollution control bonds (including Liens securing obligations
(contingent or otherwise) of the Company under letter of credit agreements or
other reimbursement or similar credit enhancement agreements with respect to
pollution control bonds); provided that the aggregate face amount of any such
bonds so issued shall not exceed the aggregate face amount of such pollution
control bonds, as the case may be, so refunded or refinanced;

(c) Liens in (and only in) assets acquired to secure Debt incurred to finance
the acquisition of such assets;

(d) Statutory and common law banker’s Liens on bank deposits;

(e) Liens in respect of accounts receivable sold, transferred or assigned by the
Company;

(f) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(g) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

(h) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

(i) Judgment Liens in existence less than 30 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered (subject to a customary deductible) by insurance;

(j) Zoning restrictions, easements, licenses, covenants, reservations, utility
company rights, restrictions on the use of real property or minor irregularities
of title incident thereto which do not in the aggregate materially detract from
the value of the property or assets of the Company or materially impair the
operation of its business;

(k) Liens arising in connection with the financing of the Company’s fuel
resources, including nuclear fuel;

(l) Liens arising pursuant to M.C.L. 324.20138; provided that the aggregate
amount of all obligations secured by such Liens (excluding any such Liens of
which the Company has no knowledge or which are permitted by clause (f) above)
shall not exceed $20,000,000;

(m) Liens arising in connection with Securitized Bonds;

(n) Liens on natural gas, oil and mineral, or on stock in trade, material or
supplies manufactured or acquired for the purpose of sale and or resale in the
usual course of business or consumable in the operation of any of the properties
of the Company; provided that such Liens secure obligations not exceeding
$500,000,000 in aggregate principal amount; and

(o) Other Liens securing obligations in an aggregate amount not in excess of
$500,000,000.

7.2 Sale of Assets. Sell, lease, assign, transfer or otherwise dispose of 25% or
more of its assets calculated with reference to total assets as reflected on the
Company’s consolidated balance sheet as at December 31, 2006, during the term of
this Agreement.

7.3 Mergers, Etc. Merge with or into or consolidate with or into any other
Person, except that the Company may merge with any other Person; provided that,
in each case, immediately after giving effect thereto, (a) no event shall occur
and be continuing which constitutes a Default or Event of Default, (b) the
Company is the surviving corporation, (c) the Company shall not be liable with
respect to any Debt or allow its Property to be subject to any Lien which it
could not become liable with respect to or allow its Property to become subject
to under this Agreement on the date of such transaction and (d) the Company’s
Net Worth shall be equal to or greater than its Net Worth immediately prior to
such merger.

7.4 Compliance with ERISA. Permit to exist any occurrence of any Reportable
Event, or any other event or condition which presents a material (in the
reasonable opinion of the Majority Banks) risk of a termination by the PBGC of
any Plan, which termination will result in any material (in the reasonable
opinion of the Majority Banks) liability of the Company or such ERISA Affiliate
to the PBGC.

7.5 Change in Nature of Business. Make any material change in the nature of its
business as carried on as of the date hereof.

7.6 Off-Balance Sheet Liabilities. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, Off-Balance
Sheet Liabilities (exclusive of obligations arising in connection with the
Purchase Agreement among the Company, Consumers Receivables Funding II, LLC,
Falcon Asset Securitization Corporation and JPMorgan, dated as of May 22, 2003,
as amended, restated or otherwise modified from time to time and any similar
agreement entered into in replacement thereof) in the aggregate in excess of
$250,000,000 at any time.

7.7 Transactions with Affiliates. Enter into, or permit any Subsidiary to enter
into, any transaction with any of its Affiliates (other than the Company or any
Subsidiary) unless such transaction is on terms no less favorable to the Company
or such Subsidiary than if the transaction had been negotiated in good faith on
an arm’s-length basis with a non-Affiliate; provided that the foregoing shall
not prohibit (a) the payment by the Company or any Subsidiary of dividends or
other distributions on, or redemptions of, its capital stock, (b) the purchase,
acquisition or retirement by the Company or any Subsidiary of the Company’s
capital stock or (c) intercompany loans and advances not otherwise prohibited by
this Agreement.

ARTICLE VIII

FINANCIAL COVENANT

So long as any of the Obligations shall remain unpaid, any Facility LC shall
remain outstanding or any Bank shall have any Commitment under this Agreement,
the Company shall at all times maintain a ratio of Total Consolidated Debt to
Total Consolidated Capitalization of not greater than 0.70 to 1.0.

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

(a) The Company shall fail to pay (i) any principal of any Advance when due and
payable, or (ii) any Reimbursement Obligation within one day after the same
becomes due, or (iii) any interest on any Advance or any fee or other Obligation
payable hereunder within five days after such interest or fee or other
Obligation becomes due and payable;

(b) Any representation or warranty made by the Company (or any of its officers)
in this Agreement or any other Credit Document or in any certificate, document,
report, financial or other written statement furnished at any time pursuant to
any Credit Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made;

(c) The Company shall fail to perform or observe any term, covenant or agreement
contained in Section 6.10, Article VII or Article VIII; or the Company shall
fail to perform or observe any other term, covenant or agreement on its part to
be performed or observed in this Agreement or in any other Credit Document and
such failure shall continue for 30 consecutive days after the earlier of (i) a
Designated Officer obtaining knowledge of such breach and (ii) written notice
thereof by means of facsimile, regular mail or written notice delivered in
person (or telephonic notice thereof confirmed in writing) having been given to
the Company by the Agent or the Majority Banks;

(d) The Company shall: (i) fail to pay any Debt (other than the payment
obligations described in clause (a) above) in excess of $50,000,000, or any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the instrument or
agreement relating to such Debt; or (ii) fail to perform or observe any term,
covenant or condition on its part to be performed or observed under any
agreement or instrument relating to any such Debt, when required to be performed
or observed, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, the maturity of such Debt, unless
the obligee under or holder of such Debt shall have waived in writing such
circumstance, or such circumstance has been cured, so that such circumstance is
no longer continuing; or (iii) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), in each case in accordance with the terms of such agreement or
instrument, prior to the stated maturity thereof; or (iv) generally not, or
shall admit in writing its inability to, pay its debts as such debts become due;

(e) The Company: (i) shall make an assignment for the benefit of creditors, or
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets; or (ii) shall commence
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect; or (iii) shall have had any such petition or
application filed or any such proceeding shall have been commenced, against it,
in which an adjudication or appointment is made or order for relief is entered,
or which petition, application or proceeding remains undismissed for a period of
30 consecutive days or more; or (iv) by any act or omission shall indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (v) shall suffer any
such custodianship, receivership or trusteeship to continue undischarged for a
period of 30 days or more; or (vi) shall take any corporate action to authorize
any of the actions set forth above in this clause (e);

(f) One or more judgments, decrees or orders for the payment of money in excess
of $50,000,000 in the aggregate shall be rendered against the Company and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order or (ii) there shall be any period of more than 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;

(g) Any Plan Termination Event with respect to a Plan shall have occurred, and
30 days after notice thereof shall have been given to the Company by the Agent,
(i) such Plan Termination Event (if correctable) shall not have been corrected
and (ii) the then present value of such Plan’s vested benefits exceeds the then
current value of the assets accumulated in such Plan by more than the amount of
$25,000,000 (or in the case of a Plan Termination Event involving the withdrawal
of a “substantial employer” (as defined in Section 4001(A)(2) of ERISA), the
withdrawing employer’s proportionate share of such excess shall exceed such
amount).

(h) Prior to the FMB Release Date, (i) any Bond shall cease to be in full force
and effect (except for Bonds surrendered by the Agent pursuant to
Section 2.5(b); or (ii) the Company shall deny that it has any liability or
obligation under any Bond or purport to revoke, terminate, rescind or redeem any
Bond (other than in accordance with the terms of the Bonds and the Indenture).

9.2 Remedies.

(a) If any Event of Default shall occur and be continuing, the Agent shall upon
the request, or may with the consent, of the Majority Banks, by notice to the
Company, (i) declare the Commitments and the obligations and powers of the LC
Issuers to issue Facility LCs to be terminated or suspended, whereupon the same
shall forthwith terminate, and/or (ii) declare the Obligations to be forthwith
due and payable, whereupon the Aggregate Outstanding Credit Exposure and all
other Obligations shall become and be forthwith due and payable, and/or (iii) in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount (as defined below), which funds shall be
deposited in the Facility LC Collateral Account, in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company; provided that in the case of an Event of
Default referred to in Section 9.1(e), the Commitments shall automatically
terminate, the obligations and powers of the LC Issuers to issue Facility LCs
shall automatically terminate and the Obligations shall automatically become due
and payable without notice, presentment, demand, protest or other formalities of
any kind, all of which are hereby expressly waived by the Company, and the
Company will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time, less (y) the amount on deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”).

(b) If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

(c) The Agent may, at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Company to the Banks or the LC Issuers under the Credit
Documents. The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Banks and the LC Issuers, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of JPMorgan having
a maturity not exceeding 30 days.

(d) At any time while any Event of Default is continuing, neither the Company
nor any Person claiming on behalf of or through the Company shall have any right
to withdraw any of the funds held in the Facility LC Collateral Account. After
all of the Obligations have been indefeasibly paid in full, all Facility LCs
have expired or been terminated and the Aggregate Commitment has been
terminated, any funds remaining in the Facility LC Collateral Account shall be
returned by the Agent to the Company or paid to whomever may be legally entitled
thereto at such time.

ARTICLE X

WAIVERS, AMENDMENTS AND REMEDIES

10.1 Amendments. Subject to the provisions of this Article X, the Majority Banks
(or the Agent with the consent in writing of the Majority Banks) and the Company
may enter into written agreements supplemental hereto for the purpose of adding
or modifying any provisions to the Credit Documents or changing in any manner
the rights of the Banks or the Company hereunder or waiving any Event of Default
hereunder; provided that no such supplemental agreement shall, without the
consent of all of the Banks:

(a) Extend the maturity of any Loan or reduce the principal amount thereof, or
extend the expiry date of any Facility LC to a date after the scheduled
Termination Date, or reduce the rate or extend the time of payment of interest
thereon or fees thereon or Reimbursement Obligations related thereto.

(b) Modify the percentage specified in the definition of Majority Banks.

(c) Extend the Termination Date or increase the amount of the Commitment of any
Bank hereunder or the commitment to issue Facility LCs, or permit the Company to
assign its rights under this Agreement.

(d) Amend Section 6.10, this Section 10.1 or Section 12.11.

(e) Make any change in an express right in this Agreement of a single Bank to
give its consent, make a request or give a notice.

(f) Authorize the Agent to vote in favor of the release of all or substantially
all of the collateral securing the Bonds.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer.

10.2 Preservation of Rights. No delay or omission of the Banks, the LC Issuers
or the Agent to exercise any right under the Credit Documents shall impair such
right or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Event of Default or the inability of the Company to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Credit Documents whatsoever shall be valid
unless in writing signed by the Banks required pursuant to Section 10.1, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Credit Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuers and the Banks until the
Obligations have been paid in full.

ARTICLE XI

CONDITIONS PRECEDENT

11.1 Initial Credit Extension. The Banks shall not be required to make the
initial Credit Extension hereunder unless the Company has furnished to the Agent
with sufficient copies for the Banks:

(a) Counterparts of this Agreement executed by the Company and the Banks.

(b) Copies of the Restated Articles of Incorporation of the Company, together
with all amendments, certified by the Secretary or an Assistant Secretary of the
Company, and a certificate of good standing, certified by the appropriate
governmental officer in its jurisdiction of incorporation.

(c) Copies, certified by the Secretary or an Assistant Secretary of the Company,
of its bylaws and of its Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for any Bank) authorizing
the execution of the Credit Documents.

(d) An incumbency certificate, executed by the Secretary or an Assistant
Secretary of the Company, which shall identify by name and title and bear the
original or facsimile signature of the officers of the Company authorized to
sign the Credit Documents and the officers or other employees authorized to make
borrowings hereunder, upon which certificate the Banks shall be entitled to rely
until informed of any change in writing by the Company.

(e) A certificate, signed by a Designated Officer of the Company, stating that
on the date hereof (i) no Default or Event of Default has occurred and is
continuing and (ii) each representation or warranty contained in Article V is
true and correct.

(f) Evidence satisfactory to the Agent of the issuance of the Bonds in the form
set forth in the Supplemental Indenture and in an aggregate principal amount of
$500,000,000 pursuant to the Bond Delivery Agreement.

(g) Favorable opinions of: (i) James E. Brunner, Esq., General Counsel of the
Company, as to the matters set forth in Exhibit B-1 and as to such other matters
as the Agent may reasonably request; and (ii) Miller, Canfield, Paddock and
Stone, P.L.C., as to the matters set forth in Exhibit B-2 and as to such other
matters as the Agent may reasonably request. Such opinions shall be addressed to
the Agent and the Banks and shall be satisfactory in form and substance to the
Agent.

(h) Evidence satisfactory to the Agent that the Prior Agreement shall have been
or shall simultaneously on the Initial Borrowing Date be terminated (except for
those provisions that expressly survive the termination thereof) and all loans
outstanding and other amounts owed to the lenders or agents thereunder (other
than contingent obligations with respect to Existing Facility LCs) shall have
been, or shall simultaneously with the initial Credit Extension hereunder be,
paid in full.

(i) Evidence, in form and substance satisfactory to the Agent, that the Company
has obtained all governmental approvals, if any, necessary for it to enter into
the Credit Documents.

(j) Such other documents as any Bank or its counsel may have reasonably
requested.

It shall be a further condition precedent to the making of the initial Credit
Extension hereunder that the Company shall have paid (i) to the Agent for the
account of the Banks the fees required to be paid on the Initial Borrowing Date
and (ii) to the Agent and each Arranger the fees required to be paid to them
pursuant to the Fee Letter.

11.2 Each Credit Extension. The Banks shall not be required to make any Credit
Extension if on the applicable Borrowing Date, (i) any Default or Event of
Default exists, (ii) any representation or warranty contained in Article V is
not true and correct as of such Borrowing Date, (iii) prior to the FMB Release
Date, after giving effect to such Credit Extension the Aggregate Outstanding
Credit Exposure would exceed the face amount of all Bonds or (iv) all legal
matters incident to the making of such Credit Extension are not satisfactory to
the Banks and their counsel; provided that, on any date following the Initial
Borrowing Date on which the ratings of the Senior Debt from Moody’s and S&P are
Baa2 or higher and BBB or higher, respectively, the Company shall not be
required to make the representation and warranty (x) regarding no Material
Adverse Change set forth in Section 5.5 or (y) set forth in the first sentence
of Section 5.6. Each Borrowing Notice and each request for issuance of a
Facility LC shall constitute a representation and warranty by the Company that
the conditions contained in clauses (i), (ii) and (iii) above will be satisfied
on the relevant Borrowing Date. For the avoidance of doubt, the conversion or
continuation of an Advance shall not be considered the making of a Credit
Extension.

ARTICLE XII

GENERAL PROVISIONS

12.1 Successors and Assigns. (a) The terms and provisions of the Credit
Documents shall be binding upon and inure to the benefit of the Company and the
Banks and their respective successors and assigns, except that the Company shall
not have the right to assign its rights under the Credit Documents. Any Bank may
sell participations in all or a portion of its rights and obligations under this
Agreement pursuant to clause (b) below and any Bank may assign all or any part
of its rights and obligations under this Agreement pursuant to clause (c) below.

(b) Any Bank may sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and its Outstanding
Credit Exposure); provided that (i) such Bank’s obligations under this Agreement
(including its Commitment to the Company hereunder) shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Bank shall remain the holder of
the Outstanding Credit Exposure of such Bank for all purposes of this Agreement
and (iv) the Company shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Each
Bank shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of the
Credit Documents other than any amendment, modification or waiver with respect
to any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Banks pursuant to the terms of Section 10.1 or of
any other Credit Document. The Company agrees that each Participant shall be
deemed to have the right of setoff provided in Section 12.10 in respect of its
participating interest in amounts owing under the Credit Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Bank under the Credit Documents; provided that each Bank shall retain the
right of setoff provided in Section 12.10 with respect to the amount of
participating interests sold to each Participant. The Banks agree to share with
each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.10, agrees to share with each Bank, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.10 as if each Participant were a Bank. The Company
further agrees that each Participant shall be entitled to the benefits of
Sections 4.1, 4.3, 4.4 and 4.5 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to Section 12.1(c); provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.3, 4.4 or 4.5 than the Bank that sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Company, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 4.5 to the same extent as if it
were a Bank.

(c) Any Bank may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to one or more financial institutions or
other Persons all or any part of its rights and obligations under this
Agreement; provided that (i) unless such assignment is to another Bank, an
affiliate of such assigning Bank or any direct or indirect contractual
counterparty in any swap agreement relating to the Loans to the extent required
in connection with the settlement of such Bank’s obligations pursuant thereto,
such Bank has received the prior written consent of the Agent, the Company (so
long as no Event of Default exists) and each LC Issuer, which consents of the
Company and the LC Issuers shall not be unreasonably withheld or delayed, and
(ii) the minimum principal amount of any such assignment (other than assignments
to a Federal Reserve Bank, to another Bank, to an affiliate of such assigning
Bank or to any direct or indirect contractual counterparty in any swap agreement
relating to the Loans to the extent required in connection with the settlement
of such Bank’s obligations pursuant thereto) shall be $5,000,000 (or such lesser
amount consented to by the Agent and, so long as no Event of Default shall be
continuing, the Company), which consents shall not be unreasonably withheld or
delayed; provided that after giving effect to such assignment the assigning Bank
shall have a Commitment of not less than $5,000,000 (unless otherwise consented
to by the Agent and, so long as no Event of Default shall be continuing, the
Company). Notwithstanding the foregoing sentence, (x) any Bank may at any time,
without the consent of the Company or the Agent, assign all or any portion of
its rights under this Agreement to a Federal Reserve Bank; provided that no such
assignment shall release the transferor Bank from its obligations hereunder; and
(y) no assignment by a Bank shall release such Bank from its obligations
hereunder unless (I) the Agent and, so long as no Event of Default exists, the
Company have approved such assignment or (II) the creditworthiness of such
affiliate (as determined in accordance with customary standards of the banking
industry) is no less than that of the assigning Bank.

(d) Any Bank may, in connection with any sale or participation or proposed sale
or participation pursuant to this Section 12.1, disclose to the purchaser or
participant or proposed purchaser or participant any information relating to the
Company furnished to such Bank by or on behalf of the Company; provided that
prior to any such disclosure of non-public information, the purchaser or
participant or proposed purchaser or participant (which purchaser or participant
is not an affiliate of a Bank) shall agree to preserve the confidentiality of
any confidential information (except any such disclosure as may be required by
law or regulatory process) relating to the Company received by it from such
Bank.

(e) Assignments under this Section 12.1 shall be made pursuant to an agreement
(an “Assignment Agreement”) substantially in the form of Exhibit D hereto or in
such other form as may be agreed to by the parties thereto and shall not be
effective until a $3,500 fee has been paid to the Agent by the assignee, which
fee shall cover the cost of processing such assignment; provided that such fee
shall not be incurred in the event of an assignment by any Bank of all or a
portion of its rights under this Agreement to (i) a Federal Reserve Bank or
(ii) a Bank or an affiliate of the assigning Bank or (iii) to any direct or
indirect contractual counterparties in swap agreements relating to the Loans to
the extent required in connection with the settlement of any Bank’s obligations
pursuant thereto.

12.2 Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

12.3 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer or Bank shall be obligated to extend
credit to the Company in violation of any limitation or prohibition provided by
any applicable statute or regulation.

12.4 Taxes. Any taxes (excluding income taxes) payable or ruled payable by any
Federal or State authority in respect of the execution of the Credit Documents
shall be paid by the Company, together with interest and penalties, if any.

12.5 Choice of Law. THE CREDIT DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. THE
COMPANY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT AND
THE COMPANY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. THE COMPANY
HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR ARISING HEREUNDER OR
UNDER ANY CREDIT DOCUMENT.

12.6 Headings. Section headings in the Credit Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Credit Documents.

12.7 Entire Agreement. The Credit Documents embody the entire agreement and
understanding between the Company, the LC Issuers, the Agent and the Banks and
supersede all prior agreements and understandings between the Company, the LC
Issuers, the Agent and the Banks relating to the subject matter thereof (other
than those contained in the Fee Letter which shall survive and remain in full
force and effect during the term of this Agreement).

12.8 Expenses; Indemnification. The Company shall reimburse the Agent and each
Arranger for (a) any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent) paid or incurred by the Agent or such Arranger in connection with the
preparation, review, execution, delivery, syndication, distribution (including
via the internet), amendment and modification of the Credit Documents and
(b) any reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Agent) paid or
incurred by the Agent or such Arranger on its own behalf or on behalf of any LC
Issuer or any Bank and, on or after the date upon which an Event of Default
specified in Section 9.1(a) or 9.1(e) has occurred and is continuing, each Bank,
in connection with the collection and enforcement of the Credit Documents. The
Company further agrees to indemnify the Agent, each Arranger, each LC Issuer,
each Bank and their respective Affiliates, and the directors, officers,
employees and agents of the foregoing (all of the foregoing, the “Indemnified
Persons), against all losses, claims, damages, penalties, judgments, liabilities
and reasonable expenses (including all reasonable expenses of litigation or
preparation therefor whether or not an Indemnified Person is a party thereto)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Credit Documents, the transactions contemplated hereby, the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder, any actual or alleged presence or release of any Hazardous
Substance on or from any property owned or operated by the Company or any
Subsidiary or any Environmental Liability related in any way to the Company or
any Subsidiary; provided that the Company shall not be liable to any Indemnified
Person for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of such Indemnified Person. Without limiting
the foregoing, the Company shall pay any civil penalty or fine assessed by the
Office of Foreign Assets Control against any Indemnified Person, and all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to such Indemnified Person) incurred in connection with defense thereof, as a
result of any breach or inaccuracy of the representation made in Section 5.14.
The obligations of the Company under this Section shall survive the termination
of this Agreement.

12.9 Severability of Provisions. Any provision in any Credit Document that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Credit Documents are declared to be severable.

12.10 Setoff. In addition to, and without limitation of, any rights of the Banks
under applicable law, if the Company becomes insolvent, however evidenced, or
any Default or Event of Default occurs, any indebtedness from any Bank or any of
its Affiliates to the Company (including all account balances, whether
provisional or final and whether or not collected or available) may be offset
and applied toward the payment of the Obligations owing to such Bank or such
Affiliate, whether or not the Obligations, or any part hereof, shall then be
due. The Company agrees that any purchaser or participant under Section 12.1
may, to the fullest extent permitted by law, exercise all its rights of payment
with respect to such purchase or participation as if it were the direct creditor
of the Company in the amount of such purchase or participation.

12.11 Ratable Payments. If any Bank, whether by setoff or otherwise, has payment
made to it upon its Outstanding Credit Exposure in a greater proportion than
that received by any other Bank, such Bank agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Banks so that after such purchase each Bank will hold its Pro Rata Share
of the Aggregate Outstanding Credit Exposure. If any Bank, whether in connection
with setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Bank agrees, promptly upon demand, to take such action
necessary such that all Banks share in the benefits of such collateral ratably
in proportion to their respective Pro Rata Share of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

12.12 Nonliability. The relationship between the Company, on the one hand, and
the Banks, the Arrangers, the LC Issuers and the Agent, on the other hand, shall
be solely that of borrower and lender. None of the Agent, either Arranger, any
LC Issuer or any Bank shall have any fiduciary responsibilities to the Company.
None of the Agent, either Arranger, any LC Issuer or any Bank undertakes any
responsibility to the Company to review or inform the Company of any matter in
connection with any phase of the Company’s business or operations. The Company
shall rely entirely upon its own judgment with respect to its business, and any
review, inspection, supervision or information supplied to the Company by the
Banks is for the protection of the Banks and neither the Company nor any third
party is entitled to rely thereon. The Company agrees that none of the Agent,
either Arranger, any LC Issuer or any Bank shall have liability to the Company
(whether sounding in tort, contract or otherwise) for losses suffered by the
Company in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Credit
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of the
Agent, either Arranger, any LC Issuer or any Bank shall have any liability with
respect to, and the Company hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the Company
in connection with, arising out of, or in any way related to the Credit
Documents or the transactions contemplated thereby.

12.13 Other Agents. The Banks identified on the signature pages of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being the “Syndication Agent” or a Co-Documentation Agent
(the “Other Agents”) shall have no rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement other than those applicable to
all Banks as such. Without limiting the foregoing, the Other Agents shall not
have or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.

12.14 USA Patriot Act. Each Bank hereby notifies the Company that pursuant to
requirements of the USA Patriot Act, such Bank is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such Bank
to identify the Company in accordance with the USA Patriot Act.

12.15 Electronic Delivery.

(a) The Company shall use its commercially reasonable best efforts to transmit
to the Agent all information, documents and other materials that it is obligated
to furnish to the Agent pursuant to this Agreement and the other Credit
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding
(i) any Borrowing Notice, Conversion/Continuation Notice or notice of
prepayment, (ii) any notice of a Default or an Event of Default or (iii) any
communication that is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Advance hereunder
(all such non-excluded communications, collectively, “Communications”), in an
electronic/soft medium in a format reasonably acceptable to the Agent to such
e-mail address as designated by the Agent from time to time. In addition, the
Company shall continue to provide Communications to the Agent or any Bank in the
manner specified in this Agreement but only to the extent requested by the Agent
or such Bank. Each Bank and the Company further agrees that the Agent may make
Communications available to the Banks by posting Communications on IntraLinks or
a substantially similar electronic transmission system (the “Platform”);
provided, that upon written notice to the Agent and the Company, any Bank (such
bank, a “Declining Bank”) may decline to receive Communications via the Platform
and shall direct the Company to provide, and the Company shall so provide, such
Communications to such Declining Bank by delivery to such Declining Bank’s
address in accordance with Section 14.1. Subject to the conditions set forth in
the proviso in the immediately preceding sentence, nothing in this Section 12.15
shall prejudice the right of the Agent to make Communications available to the
Banks in any other manner specified herein.

(b) Each Bank (other than a Declining Bank) agrees that e-mail notice to it (at
the address provided pursuant to the next sentence and deemed delivered as
provided in clause (c) below) specifying that a Communication has been posted to
the Platform shall constitute effective delivery of such Communication to such
Bank for purposes of this Agreement. Each Bank (other than a Declining Bank)
agrees (i) to notify the Agent in writing (including by electronic
communication) from time to time to ensure that the Agent has on record an
effective e-mail address for such Bank to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such e-mail address.

(c) Each party hereto (other than a Declining Bank) agrees that any electronic
Communication referred to in this Section 12.15 shall be deemed delivered upon
the posting of a record of such Communication as “sent” in the e-mail system of
the sending party or, in the case of any such Communication to the Agent, upon
the posting of a record of such Communication as “received” in the e-mail system
of the Agent, provided that if such Communication is not so received by a Person
during the normal business hours of such Person, such Communication shall be
deemed delivered at the opening of business on the next business day for such
Person.

(d) Each party hereto acknowledges that the distribution of material through an
electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution.

(e) EACH PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES THAT:

(i) NONE OF THE AGENT OR ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“AGENT PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR THE ACCURACY OR
COMPLETENESS OF ANY COMMUNICATION, AND EACH AGENT PARTY EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATION; AND

(ii) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY COMMUNICATION OR THE PLATFORM.

ARTICLE XIII

THE AGENT

13.1 Appointment. JPMorgan Chase Bank, N.A. is hereby appointed Agent hereunder,
and each of the Banks irrevocably authorizes the Agent to act as the contractual
representative on behalf of such Bank. The Agent agrees to act as such upon the
express conditions contained in this Article XIII. The Agent shall not have a
fiduciary relationship in respect of any Bank by reason of this Agreement.

13.2 Powers. The Agent shall have and may exercise such powers hereunder as are
specifically delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. The Agent shall not have any
implied duties to the Banks or any obligation to the Banks to take any action
hereunder except any action specifically provided by this Agreement to be taken
by the Agent.

13.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Banks or any Bank for any action
taken or omitted to be taken by it or them hereunder or in connection herewith
except for its or their own gross negligence or willful misconduct.

13.4 No Responsibility for Loans, Recitals, Etc. The Agent shall not be
responsible to the Banks for any recitals, reports, statements, warranties or
representations herein or in any Credit Document or be bound to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement.

13.5 Action on Instructions of Banks. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Credit Document in accordance with written instructions signed by the Majority
Banks (or all of the Banks if required by Section 10.1), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Banks. The Banks hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Credit Document unless it shall be
requested in writing to do so by the Majority Banks. The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document unless it shall first be indemnified to its satisfaction
by the Banks pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

13.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder by or through employees, agents and attorneys-in-fact and
shall not be answerable to the Banks, except as to money or securities received
by it or its authorized agents, for the default or misconduct of any such agents
or attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning all matters pertaining to the agency
hereby created and its duties hereunder.

13.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent.

13.8 Agent’s Reimbursement and Indemnification. The Banks agree to reimburse and
indemnify the Agent ratably in accordance with their respective Pro Rata Shares
(i) for any amounts not reimbursed by the Company for which the Agent is
entitled to reimbursement by the Company under the Credit Documents, (ii) for
any other expenses reasonably incurred by the Agent on behalf of the Banks, in
connection with the preparation, execution, delivery, administration and
enforcement of the Credit Documents, and for which the Agent is not entitled to
reimbursement by the Company under the Credit Documents, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of this Agreement or any other document delivered in connection with
this Agreement or the transactions contemplated hereby or the enforcement of any
of the terms hereof or of any such other documents, and for which the Agent is
not entitled to reimbursement by the Company under the Credit Documents;
provided that no Bank shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the Agent.

13.9 Rights as a Bank. With respect to its Commitment and any Credit Extension
made by it, the Agent shall have the same rights and powers hereunder as any
Bank and may exercise the same as though it were not the Agent, and the term
“Bank” or “Banks” shall, unless the context otherwise indicates, include
JPMorgan in its individual capacity. The Agent may accept deposits from, lend
money to, and generally engage in any kind of banking or trust business with the
Company or any Subsidiary as if it were not the Agent.

13.10 Bank Credit Decision. (a) Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

(b) Without limiting clause (a) above, each Bank acknowledges and agrees that
neither such Bank nor any of its Affiliates, participants or assignees may rely
on the Agent to carry out such Bank’s or other Person’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 C.F.R. 103.121 (as amended or replaced, the “CIP Regulations”), or any
other applicable law, rule, regulation or order of any governmental authority,
including any program involving any of the following items relating to or in
connection with the Company or any of its Subsidiaries or Affiliates or agents,
the Credit Documents or the transactions contemplated hereby: (i) any identity
verification procedure; (ii) any recordkeeping; (iii) any comparison with a
government list; (iv) any customer notice or (v) any other procedure required
under the CIP Regulations or such other law, rule, regulation or order.

(c) Within 10 days after the date of this Agreement and at such other times as
are required under the USA Patriot Act, each Bank and each assignee and
participant that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (i) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the Agent a
certification, or, if applicable, recertification, certifying that such Bank is
not a “shell” and certifying as to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations.

13.11 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Banks and the Company, and the Agent may be removed at any time
with or without cause by written notice received by the Agent from the Majority
Banks. Upon any such resignation or removal, the Majority Banks shall have the
right to appoint, on behalf of the Banks, a successor Agent. If no successor
Agent shall have been so appointed by the Majority Banks and shall have accepted
such appointment within thirty days after the retiring Agent’s giving notice of
resignation, then the retiring Agent may appoint, on behalf of the Banks, a
successor Agent. Such successor Agent shall be a commercial bank having capital
and retained earnings of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article XIII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Agent hereunder.

13.12 Agent and Arranger Fees. The Company agrees to pay to the Agent, J.P.
Morgan Securities Inc. (“JPMSI”) and Barclays Capital (“Barclays”; together with
JPMSI, the “Arrangers”), for their respective accounts, the fees agreed to by
the Company, the Agent and the Arrangers pursuant to the letter agreement dated
February 28, 2007, or as otherwise agreed from time to time.

ARTICLE XIV

NOTICES

14.1 Giving Notice. Except as otherwise permitted by Section 2.13 with respect
to borrowing notices, all notices, requests and other communications to any
party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of the Company, the Agent or JPMorgan in its capacity as LC
Issuer, at its address or facsimile number set forth on the signature pages
hereof, (y) in the case of any Bank, at its address or facsimile number set
forth in its Administrative Questionnaire or (z) in the case of any party, at
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the Agent and the Company in accordance with the
provisions of this Section 14.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.

14.2 Change of Address. The Company, the Agent and any Bank may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

ARTICLE XV

TERMINATION OF PRIOR AGREEMENT

The Company and the Banks which are parties to the Prior Agreement (which Banks
constitute “Majority Banks” under the Prior Agreement) agree that
notwithstanding any requirement for notice of termination of the Commitments
under Section 2.5(b) of the Prior Agreement), simultaneously with the initial
Credit Extension hereunder, the Prior Agreement shall terminate and be of no
further force or effect (except for any provision thereof which by its terms
survives termination thereof); it being understood that concurrently with such
termination, each Existing Facility LC shall be deemed to be issued hereunder.

ARTICLE XVI

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company, the Agent, the LC Issuers
and the Banks and each party has notified the Agent by facsimile or telephone
that it has taken such action.

ARTICLE XVII

RELEASE OF BONDS

The Agent will release the Bonds without any further action or consent by the
Banks, and deliver, at the Company’s expense, such documents to the Company or
the trustee under the Indenture as the Company may reasonably require to
evidence such release, upon written request by the Company accompanied by a
certificate of a Designated Officer certifying that (a) no Default or Event of
Default exists prior to or after giving effect to such release and (b) at least
two of the three then current ratings of the Company’s senior unsecured
long-term debt (without third-party credit enhancement) are as follows: (i) Baa2
or higher in the case of Moody’s, (ii) BBB or higher in the case of S&P and
(iii) BBB or higher in the case of Fitch.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

5

IN WITNESS WHEREOF, the Company, the Banks, the LC Issuers and the Agent have
executed this Agreement as of the date first above written.

                                                 
 
                                                                CONSUMERS ENERGY
COMPANY

 
                                               
 
                                          By: /s/ Laura L.
Mountcastle                  

 
                                                Name: Laura L. Mountcastle
 
                                                Title:   Vice President and
Treasurer
 
                                               
 
                                          Address:

 
                                          One Energy Plaza

 
                                          Jackson, MI 49201

 
                                          Attention: Beverly S. Burger

 
                                          Facsimile No.: (517) 788-0412

 
                                          Confirmation (Phone) No: (517)
788-2541

 
                                          E-Mail Address: bsburger@cmsenergy.com

6

7

                                                                               
  JPMORGAN CHASE BANK, N.A., as                                   Administrative
Agent, as an LC Issuer                                   and as a Bank          
                                                            By: /s/ Thomas
Casey                                                           Name: Thomas
Casey                                         Title:   Vice President          
                                                            Address:            
                                                          270 Park Avenue, 4th
Floor                                   New York, NY 10016                      
            Attention: Thomas Casey, Vice President                            
      Facsimile No.: (212) 270-3089                                  
Confirmation (Phone) No.: (212) 270-5305                                  
E-Mail Address: thomas.casey@jpmorgan.com

8

                                                                               
  BARCLAYS BANK PLC, as Syndication                                   Agent and
as a Bank                                                                      
By: /s/ Gary Wenslow                                                    
      Name: Gary Wenslow                                  
      Title:   Associate Director

9

                                                                               
  CITIBANK, N.A., as Co-Documentation Agent                                  
and as a Bank                                                                  
    By: /s/ J. Nicholas McKee                                                  
        Name: J. Nicholas McKee                                  
      Title:   Managing Director

10

                                                                               
  UNION BANK OF CALIFORNIA, N.A., as                                  
Co-Documentation Agent and as a Bank                                            
                          By: /s/ Bryan P. Read                                
                          Name: Bryan P. Read                                  
      Title:   Vice President

11

                                                                               
  WACHOVIA BANK, N.A., as Co-Documentation                                  
Agent and as a Bank                                                            
          By: /s/ Frederick W. Price                                            
              Name: Frederick W. Price                                  
      Title:   Managing Director

12

                                                                               
  MERRILL LYNCH BANK USA                                                        
              By: /s/ Derek Befus                                              
            Name: Derek Befus                                  
      Title:   Vice President

13

                                                                               
  BNP PARIBAS                                                                  
    By: /s/ Timothy Vincent                                                    
      Name: Timothy Vincent                                  
      Title:   Managing Director                                                
                      By: /s/ Leonardo Osorio                                  
                        Name: Leonardo Osorio                                  
      Title:   Director

14

                                                                               
  DEUTSCHE BANK TRUST COMPANY AMERICAS                                          
                            By: /s/ Marcus M. Tarkington                       
                    Name: Marcus M. Tarkington                                  
      Title:    Director                                                        
              By: /s/ Paul O’Leary                                              
            Name: Paul O’Leary                                  
      Title:   Vice President

15

                                                                               
  UBS LOAN FINANCE LLC                                                          
            By: /s/ Richard L. Tavrow                                        
      Name: Richard L. Tavrow                                  
      Title:   Director                                  
                  Banking Products Services, US                                
                                      By: /s/ Mary E. Evans                     
                                Name: Mary E. Evans                            
            Title:   Associate Director                                  
                  Banking Products Services, US

16

                                                                               
  SUNTRUST BANK                                                                
      By: /s/ Yann Pirio                                             
      Name: Yann Pirio                                         Title:   Vice
President

17

                                                                               
  CREDIT SUISSE, CAYMAN ISLANDS BRANCH                                          
                            By: /s/ Brian T. Caldwell                           
                    Name: Brian T. Caldwell                                  
      Title:   Director                                                        
              By: /s/ Nupur Kumar                                               
      Name: Nupur Kumar                                  
      Title:   Associate

18

                                                                               
  COMERICA BANK                                                                
      By: /s/ Blake Arnett                                         
      Name: Blake Arnett                                  
      Title:   Assistant Vice President

19

                                                                               
  LASALLE BANK MIDWEST N.A.                                                    
                  By: /s/ Gregory E. Castle                                     
          Name: Gregory E. Castle                                  
      Title:   First Vice President

20

                                                                               
  FIFTH THIRD BANK, A Michigan                                   Banking
Corporation                                                                    
  By: /s/ Randal S. Wolffis                                         
      Name: Randal S. Wolffis                                  
      Title:   Vice President

21

                                                                               
  SUMITOMO MITSUI BANKING CORPORATION                                          
                            By: /s/ William M. Ginn                             
                  Name: William M. Ginn                                  
      Title:   General Manager

22

                                                                               
  WELLS FARGO BANK, NATIONAL ASSOCIATION                                        
                              By: /s/ Scott Bjelde                             
                  Name: Scott Bjelde                                  
      Title:   Senior Vice President

23

                                                                               
  GOLDMAN SACHS CREDIT PARTNERS L.P.                                            
                          By: /s/ Mark Walton                                   
            Name: Mark Walton                                  
      Title:   Authorized Signatory

24

                                                                               
  HUNTINGTON NATIONAL BANK                                                      
                By: /s/ Mark Wilson                                         
      Name: Mark Wilson                                         Title:   Senior
Vice President

25

                                                                               
  KEYBANK NATIONAL ASSOCIATION                                                  
                    By: /s/ Sherrie I. Manson                                   
            Name: Sherrie I. Manson                                  
      Title:   Sr. Vice President

26

                                                                               
  THE BANK OF NOVA SCOTIA                                                      
                By: /s/ Thane A. Rattew                                         
      Name: Thane A. Rattew                                  
      Title:   Managing Director

27

                                                            BAYERISCHE
LANDESBANK, } New York Branch }   } By: /s/ John Gregory        
      Name: John Gregory }       Title:   Vice President   } By: /s/ Annette
Schmidt           Name: Annette Schmidt       Title:   First Vice President

28  

                                                      BAYERISCHE LANDESBANK,    
                              New York Branch                                  
                                    By: /s/ John Gregory                        
                        Name: John Gregory                                  
      Title:   Vice President                                                  
                    By: /s/ Annette Schmidt                                    
        Name: Annette Schmidt                                  
      Title:   First Vice President